EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment 
The objection to claim 16 for minor informalities is withdrawn in view of the amendments filed 26 July 2021. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Glenn M. Seager on Tuesday, 03 August 2021.
Claims 1, 10, 17, 22 and 24 are amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.

Claim 1 (Amended in part) “… a second axial strut extending axially along the catheter on a second side of the one or more drainage hole [[.]];
wherein the first and second axial struts are each formed from wires heavier than wires forming the braided reinforcement.”
… a second axial strut extending axially along the catheter on a second side of the drainage hole [[.]];
wherein the first and second axial struts are each formed from a plurality of individual filaments.”

Claim 17 (Amended in part) “… and the second axial strut extends on a second side of the region without any braid filaments;
wherein the first and second axial struts are each formed from wires heavier than wires forming the braided reinforcement; or wherein the first and second axial struts are each formed from a plurality of individual filaments; 
reflowing a polymeric outer sheath over the braided reinforcement; and …”

Claims 22 and 24 are canceled.

Allowable Claims
Claims 1-21 and 23 are allowed.
Reasons for Allowance
Applicant’s arguments filed 26 July 2021 regarding Giannoble; Jill W. (US 6152911 A), Waldhauser, Steven L. et al. (US 20040122360 A1) and Sutermeister; Derek C. et al. (US 20150174363 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.

Waldhauser, the closest art of record, lacks first and second axial struts that are formed from heavier wires or a plurality of individual filaments. At most, Waldhauser 

Also of record, O'Connell; Barry et al. (US 20170080178 A1) discloses a catheter comprising a braided reinforcement (¶ [0043], helical coil structure 120); and a hole (¶ [0043], plurality of perfusion openings 106); extending through a filament pattern (¶ [0047], Each perfusion opening 106 is disposed through the outer jacket 118 and the inner liner 121, between adjacent windings of the helical coil structure 120).
However, O'Connell lacks a second filament pattern, and at most discloses a uniform helical pattern (¶ [0046] The helical coil structure 120 of the distal shaft 104 is a generally tubular helically wound wire member 138; ¶ [0048], the perfusion openings 106 must be formed very precisely in order to avoid the windings of the helical coil structure 120).

Another cited reference, Snell, Robert et al. (US 20050049575 A1), describes a catheter including a braided reinforcement (¶ [0045] The retention section 4 is made from braided material formed from structural filaments that are cross-braided over and under each other); having first and second different filament patterns (¶ [0072], the braiding angle of the filaments is different in the middle part 106 than in the bottom and top part 104, 108). However, Snell lacks drainage holes disposed within a second portion of the catheter. Instead, Snell applies leaves the braid uncoated and permeable to fluids, or applies only a light coating that preserves its permeability (¶ [0066], in a 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Hiroshige; Tadanori et al. (US 20170072166 A1) discloses a catheter comprising a braided reinforcement (¶ [0023], braid 26); comprising wires having first and second thicknesses (¶ [0028], Alternatively, the wire width of the first wires 26a may be greater than that of the second wires 26b). However, Hiroshige does not form first and second filament patterns or extend a hole through a second filament pattern. At most, Hiroshige forms a substantially uniform braid pattern (¶ [0036], Fig. 4A, first and second wires 26a and 26b are woven together). 

Kuwada; Shuichi et al. (US 20140046301 A1) describes a catheter including a braided reinforcement (¶ [0026], braid 26); having first and second dimensions (¶ [0027], The wire width of the first wires 26a and the wire width of the second wires 26b may be the same or the wire width of the first wires 26a may be larger than the wire width of the second wires 26b). However, Kuwada does not teach or suggest first and second filament patterns and instead shows a substantially uniform filament pattern (Figs. 4A, 8A, 9A).

Manouchehr; Miraki A. et al. (US 20170021127 A1) discloses a spring cannula (¶ [0006], [0034], [0060] FIGS. 9 and 10, spring cannula 300); comprising a 

Ravichandran; Mahendran et al. (US 20130018318 A1) discloses a catheter (¶ [0029], medical device 10); comprising a braided reinforcement (¶ [0031], braided member 16; ¶ [0033] The braided member 16 may extend over (FIG. 2) or under (FIG. 3A) at least part of the coiled member 14); and an element having a greater second thickness (¶ [0032], coiled member 14). However, Ravichandran lacks first and second filament patterns in a braided reinforcement. Although Ravichandran shows that braided member 16 and coiled member 14 have different spacing distances, they are not both part of a braided reinforcement. Additionally, Ravichandran lacks a hole extending through a second filament pattern and instead shows that medical device 10 has only a single opening at its distal portion 17 (Fig. 1). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781